Citation Nr: 0311334	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  96-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increase rating for degenerative joint 
disease of the left shoulder, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from December 1979 to January 
1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 decision by 
the RO which, in part, denied an increase in the 10 percent 
evaluation assigned for the left shoulder disability.  By 
rating action in January 1996, the RO, in part, assigned an 
increased evaluation to 20 percent for the left shoulder 
disability.  The Board remanded the appeal to the RO for 
additional development in April 1998, October 1999, and July 
2000.  In July 2002, the Board undertook additional 
development of the appeal.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board remanded the issue currently on 
appeal to the RO for additional development on three previous 
occasions, primarily for a VA examination to determine the 
degree of functional loss due to pain during flare-ups or 
when the joint is used repeatedly over a period of time.  
Although the veteran was examined subsequent to each remand, 
the examiners did not provide sufficiently detailed 
information to assess the degree of functional impairment.  
In July 2002, the Board undertook additional development to 
attempt to obtain, by way of another examination, the 
specific information required under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although a VA examination was 
completed in March 2003, the examiner, once again, failed to 
provided the specific information needed to evaluate the left 
shoulder disability under DeLuca.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Furthermore, in light of a recent decision by 
the United States Court of Appeals for the Federal Circuit, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003), the Board finds that the 
appeal must be remanded to the RO for additional development.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should also take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who treated him for his 
left shoulder disability since March 
2003.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
clinical records not already of record 
and associate them with the claims 
folder.  If any records are not 
obtainable, this should be documented in 
the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left shoulder 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  .  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The clinical 
findings and reasons upon which the 
opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

I  The examiner should note any 
limitation of motion in the left 
shoulder, and indicate what is 
considered normal range of motion.  

II  The examiner should determine 
whether the left shoulder exhibits 
weakened movement, excess 
fatigability, or incoordination 
which is attributable to the service 
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion 
or favorable, intermediate or 
unfavorable ankylosis.  

III  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
left shoulder is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
left shoulder disability have been 
provided by the examiner and whether the 
examiner has responded to all questions 
posed.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC for all evidence 
received since the previous SSOC issued 
in March 2002, and given the opportunity 
to respond thereto.  If the veteran fails 
to appear for any examination, the 
letter(s) notifying him of the date of 
the examination should be included in the 
claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


